DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17,20,22-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchereau et al.(EP 3066925 A1; 9/14/2016). Bouchereau et al. teach an agrochemical composition use to increase crop yield. Bouchereau et al. teach that the composition comprising 0.045-5 wt.% luminaria agent is applied to the plant. Bouchereau et al. do not teach 0.0001 to 0.1% extract of Laminaria being applied to the plant. However Bouchereau et al. application of 0.045-5 wt.% luminaria overlaps instant 0.0001 to 0.1% extract of Laminaria being applied to the plants rendering the instant concentration range of 0.0001 to 0.1% extract of Laminaria being applied to the plants .

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bouchereau et al.(EP 3066925 A1; 9/14/2016) as applied to claims 17,20,22-31  in the 103a rejection above in further view of  Weng et al.(CN 101006760 A; 8/1/2007) 
Bouchereau et al. teach all that is recited in claim 21 except for application of luminaria to soil surrounding a plant, seedling or seed. Weng et al. teach using Laminaria as fertilizer meaning that by definition of a fertilizer Weng et al. would apply Laminaria to soil surrounding plants, seeds and seedlings.  

Claims 18,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach or suggest a method of applying to the Laminaria to plants in heat stress or salt stress conditions as well as method wherein the Laminaria is subjected to an oil extraction process.
Telephonic Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALTON N PRYOR/Primary Examiner, Art Unit 1616